Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Layton (Patent No.: 5323294) filed in the IDS on 06/04/2020.
Re claim 1, Layton, FIG. 2 teaches an electronic control device comprising: 
a substrate (12); 
a heat generating component (13/15) mounted on the substrate; 
a heat dissipation unit (15) thermally coupled to a surface of the heat generating component (14) located on a side opposite to the substrate side; 
a cooling mechanism (13/15) thermally coupled to the heat dissipation unit, 
wherein the heat dissipation unit (15) includes: 
a porous thermal conductor (15a, FIG. 3, col. 3, lines 45-51), and 
a semi-cured resin (15b) which includes a heat conductive filler and is formed between at least the porous thermal conductor and the surface of the heat generating component (13/15); and

    PNG
    media_image1.png
    481
    941
    media_image1.png
    Greyscale

wherein a protruding portion (the down ward portion of 13 that touches 12/[PofHGC]) surrounding an outer periphery of the porous thermal conductor (15a) and extending to the substrate side (12) is provided on a surface of the cooling mechanism on the heat generating component side,
wherein the heat generating component (13/15) includes a lower back portion ([LBP], Fig. 2 [as shown above]) having a thickness (vertical thickness) smaller than that of a central portion (of 15/13/14) on a peripheral portion on the surface side, and 
a semi-cured resin including a heat conductive filler (15b) is formed between a top surface [TSofP] of the protruding portion and the lower back portion [LBP] of the heat generating component (13/15).
Re claim 2, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein 

Re claim 3, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein the heat dissipation unit further includes a solder layer formed between the porous thermal conductor and the cooling mechanism (“the heat sink 14 is attached by solder or a thermally conductive epoxy to the lid 13”, col. 3, lines 20-24).
Re claim 4, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein the semi-cured resin including a heat conductive filler (15b) is filled in a pore of the porous thermal conductor (15a).
Re claim 5, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the porous thermal conductor (15b) covers an entire region (the region interface between 15 and 13) of the surface of the heat generating component (13).
Re claim 8, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein the top surface of the protruding portion (middle portion of 13) is disposed closer to the lower back portion side than the surface of the central portion of the heat generating component (13/15).
Re claim 9, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the protruding portion (the down ward portion of 13 that touches 12) is formed to cover an outer periphery of the heat generating component (15/13), and a semi-cured resin including a heat conductive filler (15b) is formed between a top surface of the protruding portion and a peripheral portion (middle portion) of the heat generating component (13/15).
Re claim 10, Layton, FIG. 2 teaches the electronic control device according to claim 9, wherein the top surface of the protruding portion (the down ward portion of 13 that touches 12) is disposed closer to the substrate (12) side than the surface of the heat generating component.
Re claim 11, Layton, FIG. 2 [as shown above] teaches the electronic control device according to 1, wherein an inner region of the protruding portion (vertical thickness of [PofHGC], FIG. 2 [as shown above]) is formed to be thicker than an outer periphery side region of the protruding portion (center portion of 13).
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Refai-Ahmed (Pub. No.: US 2010/0314093).

    PNG
    media_image2.png
    608
    941
    media_image2.png
    Greyscale

Re claim 1, Refai-Ahmed, FIG. 2 teaches an electronic control device comprising: 
a substrate (25); 
a heat generating component (50+[aPP]) mounted on the substrate; 
a heat dissipation unit (65+40, ¶ [0030]) thermally coupled to a surface of the heat generating component (50+[aPP]) located on a side opposite to the substrate side; and 
a cooling mechanism (“heat sink (not shown)”, [0028]) thermally coupled to the heat dissipation unit, wherein the heat dissipation unit includes: 
a porous thermal conductor (porous vapor membrane 40, [0035]); and 
a semi-cured resin (coolant 65, [0031]) which includes a heat conductive filler and is formed between at least the porous thermal conductor and the surface of the heat generating component (10); and
wherein a protruding portion ([aPP], FIG. 6 [as shown above]) surrounding an outer periphery of the porous thermal conductor (porous vapor membrane 40) and extending to the substrate side (25) is provided on a surface of the cooling mechanism on the heat generating component side,
wherein the heat generating component (50+[aPP]) includes a lower back portion (15) having a thickness (vertical thickness) smaller than that of a central portion (of 50) on a peripheral portion on the surface side, and 
a semi-cured resin including a heat conductive filler (65) is formed between a top surface (of 50) of the protruding portion and the lower back portion 15 of the heat generating component (50+[aPP]).
Re claim 2, Refai-Ahmed, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the heat dissipation unit (65+40) further includes a semi-cured resin which includes a heat conductive filler (thermal interface material (not shown), [0031]) and is formed between the porous thermal conductor (40) and the cooling mechanism (65).
Re claim 3, Refai-Ahmed, FIG. 2 teaches the electronic control device according to claim 1, wherein the heat dissipation unit (65+40) further includes a solder layer formed between the porous thermal conductor and the cooling mechanism (solder joint 90, [0030]).
Re claim 5, Refai-Ahmed, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the porous thermal conductor (40) covers an entire region of the surface of the heat generating component (50+[aPP]).
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that because of the word “protruding” is a very broad claim language, therefore, Layton, FIG. 2 still reads on:
“Layton does not teach "the semi-cured resin is formed between a top surface of the protruding portion and the lower back portion of the heat generating component," as recited in amended claim 1. Instead, Layton is silent regarding this feature. The Office Action compares the coating of a liquid metal alloy 15b of Layton with the claimed semi-cured resin, the "downward portion of 13 that touches 12" of Layton with the claimed protruding portion, and the same "downward portion of 13 that touches 12" of Layton with the claimed lower back portion. Assuming, in arguendo, that this is accurate, Layton does not teach the features of amended claim 1. First, since the Office Action uses the same "downward portion of 13 that touches 12" of Layton to teach the both protruding portion and the lower back portion of the heat generating component, there is no place for a component to be "formed between," as recited in amended claim 1. Additionally, as shown below in the Office Action's annotated version of Layton's FIG. 2, the coating of a liquid metal alloy 15b (which is a portion of reference number 15) is not on a top surface of the "downward portion of 13 that touches 12." Thus, Layton does not teach, suggest, or claim each feature of amended claim 1….”, pages 6-8.

The Examiner respectfully submits that

    PNG
    media_image1.png
    481
    941
    media_image1.png
    Greyscale

wherein a protruding portion (the down ward portion of 13 that touches 12/[PofHGC]) surrounding an outer periphery of the porous thermal conductor (15a) and extending to the substrate side (12) is provided on a surface of the cooling mechanism on the heat generating component side,
wherein the heat generating component (13/15) includes a lower back portion ([LBP], Fig. 2 [as shown above]) having a thickness (vertical thickness) smaller than that of a central portion (of 15/13/14) on a peripheral portion on the surface side, and 
a semi-cured resin including a heat conductive filler (15b) is formed between a top surface [TSofP] of the protruding portion and the lower back portion [LBP] of the heat generating component (13/15).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894